EXAMINER’S AMENDMENT AND ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-14, and 16-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Lehi Jones on May 27, 2021.
The application has been amended as follows: 
	For claim 1, in line 8, please amend “mechanisms having” to say --mechanisms each having--.
	For claim 1, in line 10, please amend “mechanisms having” to say --mechanisms each having--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious each and every element of independent claim 1. For example, the prior art of record does not disclose or render obvious a satellite body and a solar array comprising an innermost panel, a middle panel, and an outermost panel, “wherein the middle panel is joined with the innermost panel and the outermost panel by first-type hinge mechanisms each having a first rotation axis, wherein the innermost panel is attached to the 
U.S. Patent No. 4,988,060 to Janson et al. (“Janson”) and U.S. Patent No. 3,326,497 to Michelson (“Michelson”) each discloses a solar array comprising an innermost panel, middle panel, and outermost panel joined by hinge mechanisms having parallel axes of rotation. Janson and Michelson, however, fail to suggest “wherein while in the stowed configuration: the middle panel is placed against the satellite body, the outermost panel is disposed between the innermost panel and the middle panel, and the innermost panel surrounds and constrains the middle panel and the outermost panel against the satellite body”. 
U.S. Publication No. 2005/0156083 to Chaix et al. (“Chaix”) (embodiment shown in FIGS. 11A-11C and 2A-2C and described at ¶ [0105]-[0111] and [0049]-[0060]) discloses “wherein while in the stowed configuration: the middle panel is placed against the satellite body, the outermost panel is disposed between the innermost panel and the middle panel, and the innermost panel surrounds and constrains the middle panel 
 Further, it would not have been obvious to modify the teachings of Janson, Michelson, and/or Chaix to arrive at the claimed invention. For example, Janson and Michelson emphasize their accordion style folding configurations, and thus they teach away from “wherein while in the stowed configuration: the middle panel is placed against the satellite body, the outermost panel is disposed between the innermost panel and the middle panel, and the innermost panel surrounds and constrains the middle panel and the outermost panel against the satellite body”. Also, modifying the solar array of Chaix such that the hinge mechanisms have parallel axes of rotation would destroy its ability to fold and unfold. For at least these reasons, independent claim 1, along with dependent claims 2-8, 10-14 and 16-20, is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619